Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a voice coil diaphragm for electro-acoustic transducer, in which each winding portion of coil body is connected with another via movable joint such other winding portion is partly intermittently contacted at time of vibration. The independent claim 1, identifies a uniquely distinct feature of “….the conductive part composed of a conductive body or of a plurality of conductive bodies arranged side by side so as to be in a planar shape; and an insulating part for insulating the conductive part, wherein a plurality of wound parts that are separated from each other and arranged side by side are formed in the coil body by arranging the conductive body, or the conductive bodies, and the insulating part in a winding state, further wherein the wound parts (1) are disposed in a manner where each of the wound parts comes into a partial contact with an adjacent one or more of the other wound parts at least when vibrating, and are each linked by movable linking parts with other ones of the wound parts arranged side by side, or (2) are each joined intermittently in the winding direction with an adjacent one or more of the other wound parts by using joining parts.” 
The closest prior art to Ikeda ( US 20080087493) teaches on Figures 2A, 3 and 7 a diaphragm of the planar speaker having a voice coil layer in which a plurality of voice coils each formed by winding a wire conductor that are arranged in a planar manner. 
Moreover, Ikeda discloses that the voice coil 2 is formed by winding a wire conductor on an adhesive surface of one of the two adhesive layer (paragraph [0056]) and that the 
Nishimura (US 7912239) teaches to provide a flat speaker in which the disconnections in the lead portions of the voice coils hardly occur and to provide a flat speaker in which collision of the vibrating membrane to the permanent magnets is prevented without directly controlling the input of low tone range (column 3, lines 6-10). Thus, the object of Nishimura is also different from and unrelated to the object of the present application. Moreover, similar to the diaphragm for planar speaker of Ikeda, the vibrating plate 107 of the planar speaker of Nishimura also has the structure in which a plurality of voice coils each formed by winding a wire conductor are arranged in planar manner (column 8, lines 28-38). Thus, the structure of the voice coil diaphragm of the present application is different from the structure of the diaphragm of the planar speaker of Nishimura. Furthermore, Nishimura merely discloses that the flat speaker 100 includes a frame shaped edge portion 105 having an arched portion and jointed with a shelf portion 101b on a surrounding wall portion 101a of the yoke 101, and a vibrating plate 107 joined by an adhesive material such as adhesive agent through the edge portion 105 and movably supported (column 8, lines 21-27), and thus, Nishinura is silent regarding the claimed feature of the claim 1. See at least applicant’s arguments submitted on 11/30/21 on pages 2-6.The prior arts fails to anticipate or render the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651